Exhibit 10.28

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made this 17th day of
June, 2003, between Todhunter International, Inc., a Delaware corporation
(“Employer”), and Ezra Shashoua (“Executive”).

 

The parties hereto, in consideration of the mutual covenants contained herein,
agree upon the following terms of employment of Executive by Employer:

 

1.             Employment and Term.  Subject to the terms and conditions herein,
Employer hereby employs Executive and Executive hereby accepts employment for a
term commencing on a date to be confirmed in a written notice from Employer to
Employee and ending at the close of business on June 30, 2008 (the “Employment
Period”), unless sooner terminated as hereinafter provided.  The Employment
Period shall continue automatically for additional periods of one (1) year each
under the same terms and conditions unless either party shall have given written
notice of termination at least ninety (90) days before the end of the then
current term.  All references herein to the Employment Period shall refer to
both the initial Employment Period and any such successive Employment Periods.

 

2.             Duties.  Executive shall serve as Executive Vice President and
Chief Financial Officer of Employer.  Executive shall perform the duties
generally of a Chief Financial Officer for Employer and shall have such specific
responsibilities, duties and authorities as shall from time to time be assigned
by the Chief Executive Officer or the Board of Directors of Employer (“Board of
Directors”).   Executive shall devote substantially all of his working time and
efforts to the business and affairs of Employer and its subsidiaries.  Executive
shall not be required to relocate his office or residence outside of Palm Beach
or Broward County, Florida.

 

3.             Compensation.

 

A.            Salary.  For all duties to be performed by Executive in any
capacity hereunder, Executive shall be paid a base salary at an annual rate,
determined by the Board of Directors, of not less than $275,000 per year (the
“Base Salary”) payable monthly or in such more frequent installments as Employer
customarily pays its other executives.  The Board of Directors may authorize
upward compensation adjustments by way of salary, bonus or otherwise, as it
deems appropriate during the Employment Period or any extension thereof.  The
Base Salary as amended and determined herein from time to time shall constitute
“Base Salary” for purposes of this Agreement.

 

B.            Bonus.  In addition to the Base Salary, Employer shall pay
Executive, within sixty (60) days after the end of each fiscal year (including
any partial fiscal year) of Employer which occurs during the Employment Period,
a cash bonus (the “Base Bonus”) in an amount determined by the Board of
Directors but in no event less than $68,750 per year.  The amount of the bonus
may exceed such amount to the extent earned in accordance with performance
targets, measurements and such other criteria as shall be established for such
fiscal year by the Board of Directors.  The Base Bonus as amended and determined
herein from time to time shall constitute “Base Bonus” for purposes of this
Agreement.  If this Agreement is terminated prior to the end of a fiscal year
for any reason, except as set forth in 4(C) or 4(E)(4), the amount of bonus
shall be prorated for the number of days elapsed in such fiscal year prior to
the date of termination.

 

--------------------------------------------------------------------------------


 

C.            Vacation.  Executive shall be entitled each year to a reasonable
period of paid vacation.

 

D.            Fringe Benefits.  Executive shall be entitled to participate in or
receive benefits under any employee benefit plan, program or arrangement made
available by Employer or its subsidiaries in the future to its executives and
key management employees, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements.  If and to
the extent that any benefit is not or cannot be paid or provided under any plan,
program, or arrangement of Employer, then Employer will itself pay or provide
for the payment to Executive and Executive’s dependents and beneficiaries, of
such benefits along with, in the case of any benefit described in this
Section 3(D) which is subject to tax because it is not or cannot be paid or
provided under any such plan, program or arrangement of Employer, an additional
amount such that after payment by Executive and Executive’s dependents or
beneficiaries, as the case may be, of all taxes so imposed, the recipient
retains an amount equal to such taxes.  Notwithstanding the foregoing, and
subject to Section 4(G) and 5(B) hereof, for purposes of determining the period
of continuation coverage to which Executive or any of Executive’s dependents is
entitled to pursuant to Section 4980B of the Internal Revenue Code of 1986, as
amended, under Employer’s medical, dental, and other group health plans, or
successor plans, Executive’s “qualifying event” shall be his Date of Termination
and Executive shall be considered to have remained actively employed on a
full-time basis through that date.

 

E.             Expenses.  It is understood that Executive will from time to time
incur reasonable expenses in conjunction with his employment.  Employer will
promptly reimburse him for any such expenses of which he shall present a signed
itemized written account setting forth the amount and nature of each such
expenditure, and in addition, with respect to travel or entertainment, the
business purpose, the nature of discussions and other person or persons involved
and such other information as Employer may reasonably require; provided that
such expenses are incurred and accounted for in accordance with such other
policies and procedures then established by Employer.

 

F.             D&O Coverage.  If immediately prior to Executive’s Date of
Termination Executive was covered as an insured under Employer’s D&O Insurance,
Employer will be obligated to continue Executive’s coverage under Employer’s D&O
Insurance or provide Executive with similar coverage, in either case, on
substantially the same terms and conditions until the third anniversary of the
date of Executive’s Date of Termination.

 

4.             Termination.  Unless otherwise agreed to in writing by Employer
and Executive, Executive’s employment hereunder may be terminated under the
following circumstances, in addition to terminations pursuant to Section 5
hereof:

 

A.            Death.  Executive’s death.

 

B.            Disability.  If, as a result of Executive’s incapacity due to
physical or mental illness (such incapacity being determined by the Board of
Directors in its sole reasonable discretion), Executive shall have been absent
from his full-time duties as described hereunder for the entire period of six
(6) consecutive months, Employer may terminate Executive’s employment hereunder.

 

2

--------------------------------------------------------------------------------


 

C.            Cause.

 

i.              Employer may terminate Executive’s employment hereunder for
Cause.  For purposes of this Agreement, “Cause” shall mean that (a) Executive is
convicted of a felony which, in the sole determination of the Board of
Directors, would have a material adverse effect on Executive’s ability to
perform his duties hereunder or on the business or reputation of Employer; (b)
Executive has exhibited gross misconduct resulting in material harm to Employer,
its business or reputation; (c) Executive has willfully misappropriated Employer
assets or has otherwise willfully defrauded Employer, including without
limitation by fraud, theft, embezzlement, or breach of a fiduciary duty
involving personal profit; (d) Executive has intentionally failed to perform his
duties hereunder; or (e) Executive has breached any provision of this
Agreement.  For the purposes of this Section 4(C)(i), no act or failure to act
on Executive’s part shall be considered “willful” unless done, or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission was in the best interests of Employer.

 

ii.             Notwithstanding the foregoing, any termination of Executive
shall not be considered a termination for Cause pursuant to this Section 4, and
shall be considered a termination Without Cause pursuant to Section 4(D) hereof,
if such termination is effected without:  (a) reasonable notice to Executive
setting forth the reasons for Employer’s intention to terminate for Cause; (b)
an opportunity for Executive, together with his counsel, to be heard before the
Board of Directors; and (c) delivery to Executive of a Notice of Termination as
provided for in Section 4(I) hereof from the Board of Directors finding that in
the good faith opinion of the Board of Directors, Executive was guilty of
conduct set forth above in the preceding sentence, and specifying the
particulars thereof in detail.

 

D.            Without Cause.  Any termination of Executive by Employer
(including any action which is deemed a termination of Executive pursuant to
Section 4(F) hereof), other than a termination pursuant to Sections 1 and
4(A)-4(C) hereof, shall be deemed a termination Without Cause.

 

E.             Termination by Executive.  Executive may terminate this Agreement
(1) due to Executive’s retirement; provided that Executive provides Employer
with thirty (30) days written notice, pursuant to Section 4(I), prior to the
effective date of such retirement, as shall be stated in such notice; (2) for
reasons set forth in Section 4(F)(iii), (iv) and (v), provided, however, that
Executive provides Employer with ten (10) days written notice pursuant to
Section 4(I); (3) as provided in Section 1; and (4) for any other reason, other
than Executive’s retirement, provided that Executive provides Employer with
thirty (30) days written notice prior to the effective date of such termination,
as shall be stated in such notice.

 

F.             Other Events of Termination.  The following circumstances shall
specifically be deemed a termination Without Cause of Executive’s employment by
Employer:

 

i.              a vote by the Board of Directors to terminate Executive Without
Cause, as defined in Section 4(D) hereof;

 

ii.             any termination of Executive’s employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 4(I)
hereof;

 

iii.            a breach by Employer of this Agreement, and a subsequent
election by Executive to terminate this Agreement pursuant to Section 4(E)
above;

 

3

--------------------------------------------------------------------------------


 

iv.            the performance of any other act by Employer which is designed to
prevent and does prevent Executive from properly performing the authorities,
duties and responsibilities of his employment hereunder; or

 

v.             Executive voluntarily terminates his employment for “Good
Reason.”  Good Reason shall mean (a) any material diminution by Executive’s
supervisor or the Board of Directors, as the case may be, of Executive’s
position, duties, or responsibilities; (b) any reduction in Executive’s salary
or Executive’s benefits described in Section 3(D), other than a reduction
affecting all executive officers; or (c) the relocation of Employer’s
headquarters outside of Palm Beach or Broward County, Florida.

 

G.            Payments if Without Cause or for Good Reason.  If Executive’s
employment is terminated for any reason pursuant to Section 4(D) or 4(E)(2)
hereof, Employer shall continue to pay Executive his then Base Salary and then
Base Bonus in accordance with and at such times specified in Sections 3(A) and
3(B) and provide the benefits pursuant to Section 3(D) for the greater of: (1)
one (1) year from the Date of Termination, or (2) the balance of the Employment
Period (the then Base Bonus to be pro rated for any partial fiscal year).  In
addition, the vesting schedules, if any, under all stock options held by
Executive shall continue to run to the maximum extent permitted by applicable
law.

 

H.            Payments Under Other Terminations.  If Executive’s employment is
terminated pursuant to Sections 1, 4(A), 4(B), 4(C), 4(E)(1) or 4(E)(4) hereof,
on and after the Date of Termination Employer shall no longer be obligated to
pay Executive any amounts payable hereunder for such period, whether in the form
of Base Salary, Base Bonus or otherwise, and Executive shall have no right to
compensation or other benefits hereunder for any such period.  Notwithstanding
the foregoing, Employer shall be obligated to pay to Executive all amounts
payable hereunder and otherwise, through and including the Date of Termination,
whether such amounts were payable prior to the date of termination or
thereafter, and Executive shall be entitled to receive any extension of benefits
beyond the Date of Termination, provided that (1) such benefits were received by
Executive prior to the Date of Termination and (2) such extension is customarily
offered by Employer to its employees or is otherwise required by applicable law.

 

I.              Notice of Termination.  Any termination of Executive’s
employment by Employer or by Executive (other than termination pursuant to
Section 4(A) hereof) shall be communicated by written Notice of Termination to
the other party hereto.  For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall (1) indicate the specific
termination provision in this Agreement relied upon; (2) set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated; and (3) contain any
other information required by this Agreement.

 

J.             Effective Date of Termination.  For purposes of Section 3(F) and
this Section 4, “Date of Termination” shall mean: (1) if Executive’s employment
is terminated by providing written notice of termination pursuant to Section 1
hereof, as of June 30, 2008, or the June 30 immediately subsequent to the
provision of such written notice of termination if such notice is provided after
June 30, 2008; (2) if Executive’s employment is terminated by his death, the
date of his death; (3) if Executive’s Employment is terminated pursuant to
Section 4(B) hereof, the termination date stated in the written notice sent by
Employer after the expiration of six (6) consecutive months of Executive’s
incapacity due to physical or mental illness, as set forth in Section 4(B)
hereof (provided that Executive shall not have returned to the performance

 

4

--------------------------------------------------------------------------------


 

of his duties on a full-time basis during such six (6) month period); (4) if
Executive’s employment is terminated pursuant to Sections 4(C) or 4(D) hereof,
the effective date of termination specified in the Notice of Termination is
communicated to Executive pursuant to Section 4(I) hereof; (5) if Executive’s
employment is terminated pursuant to Section 4(E) hereof, the effective
termination date stated in the written notice received by Employer; or (6) if
deemed terminated pursuant to Section 4(F) hereof, the date of such action which
is deemed a termination of Executive by Employer.

 

5.             Termination of Employment Upon Change of Control.

 

A.            Certain Definitions.

 

i.              “Change of Control” shall mean:

 

(a)           The acquisition by any person, entity or “group” required to file
a Schedule 13D or Schedule 14D-1 promulgated under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) (excluding, for this purpose, any of
the following that acquires beneficial ownership of voting securities of
Employer, including shares acquired pursuant to the exercise of options or
warrants, or conversion of preferred stock outstanding as of the date hereof:
(i) CL Financial, Ltd., Angostura Ltd., or any of their affiliates; (ii)
Employer, its affiliates or subsidiaries; (iii) V&S Vin & Spirit AB, its
affiliates or subsidiaries, solely in connection with a transaction with
Employer, its affiliates or subsidiaries approved by the Board of Directors; or
(iv) any employee benefit plan of Employer, or its affiliates or subsidiaries),
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of over 40% (in one or more transactions, in the aggregate) of
either the then outstanding shares of common stock or the combined voting power
of Employer’s then outstanding voting securities entitled to vote generally in
the election of directors; or

 

(b)           An election or appointment to the Board of Directors by virtue of
which the individuals who immediately prior thereto constituted the Board of
Directors (the “Incumbent Board”) no longer constitute at least a majority of
the Board of Directors (other than an election or appointment of a director or
directors precipitated by CL Financial, Ltd., Angostura Ltd., V&S Vin & Spirit
AB, or any of their affiliates, or by the Board of Directors if at that time at
least a majority are individuals who are directors on the date hereof), provided
that any person who becomes a director subsequent to the date hereof whose
election, or nomination for election by Employer’s stockholders, was approved by
a vote of at least a majority of the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of Employer, as such terms are used in Rule 14a-1 promulgated under
the Exchange Act) shall be, for purposes of this Agreement, considered as though
such person were a member of the Incumbent Board; or

 

(c)           Approval by the stockholders of Employer of: (i) a reorganization,
merger or consolidation by reason of which persons who were the stockholders of
Employer immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own more than fifty percent (50%) of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting
securities; or (ii) a liquidation or dissolution of Employer or the sale of all
or substantially all of the assets of Employer, whether such assets are held
directly or indirectly (excluding the currently proposed joint ventures with
affiliates of CL

 

5

--------------------------------------------------------------------------------


 

Financial, Ltd. and/or V&S Vin & Spirit AB, if such transactions constitute a
sale of substantially all of the assets of Employer).

 

ii.             “Date of Termination,” for the purposes of this Section 5, means
the date of receipt by Executive of a notice of termination of employment from
Employer or any later date specified therein, or the date Executive delivers a
letter of resignation to Employer.

 

iii.            The “Effective Date” shall be the date on which a Change of
Control occurs.  Anything in this Agreement to the contrary notwithstanding, if
Executive’s employment with Employer is terminated prior to the date on which a
Change of Control occurs, and it is reasonably demonstrated that such
termination (a) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (b) otherwise arose in
connection with or anticipation of a Change of Control, then for all purposes of
this Agreement the “Effective Date” shall mean the date immediately prior to the
date of such termination.

 

B.            Obligations of Employer upon Termination.  If within one (1) year
following the Effective Date of a Change of Control, Executive’s employment is
deemed terminated Without Cause within the two-year period immediately preceding
the end of the Employment Period, then in addition to any amount payable under
Section 4(G), Employer shall pay to Executive in a lump sum in cash within
thirty (30) days after the Date of Termination to the extent not theretofore
paid, an amount equal to (i) two times Executive’s then Base Salary, two times
the then Base Bonus, and the benefits provided pursuant to Section 3(D), less
(ii) the amount payable under Section 4(G) (except that Executive, at his
option, may choose to continue to have he and his family covered, to the extent
they are then covered, by Employer’s health plan in lieu of receiving a lump sum
payment for that benefit, and Employer shall use reasonable efforts to cooperate
in such event); provided, however, that if the amount calculated under this
Section 5(B) is a negative number, Executive shall not be deemed to owe that
amount to Employer.

 

C.            Non-exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit Executive’s continuing or future participation in any benefit,
bonus, incentive or other plans, programs, policies or practices provided by
Employer or its subsidiaries and for which Executive may qualify, nor shall
anything herein limit or otherwise affect such rights as Executive may have
under any stock option or other agreements with Employer or any of its
subsidiaries.  Amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice or program of Employer or
any of its subsidiaries at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program; provided that
the vesting schedules, if any, under all stock options held by Executive shall
continue to run to the maximum extent permitted by applicable law.

 

D.            Interest.  Without limiting the rights of Executive at law or in
equity, if Employer fails to make any payment or provide any benefit required to
be made or provided hereunder on a timely basis, Employer will pay interest on
the amount or value thereof at any annualized rate of interest equal to the
so-called composite “prime rate” as quoted from time to time during the relevant
period in the Eastern Edition of The Wall Street Journal.  Such interest will be
payable as it accrues on demand.  Any change in such prime rate will be
effective on and as of the date of such change.

 

6

--------------------------------------------------------------------------------


 

6.             Confidentiality.

 

A.            In the course of his employment, Employer or any of its
subsidiaries may disclose or make known to Executive, and Executive may be given
access to or may become acquainted with, certain information, trade secrets or
both, including but not limited to confidential information and trade secrets
regarding tapes, computer programs, designs, skills, procedures, formulations,
methods, documentation, drawings, facilities, customers, policies, marketing,
pricing, customer lists and leads, and other information and know-how, all
relating to or useful in Employer’s business or the business of its subsidiaries
and/or affiliates (collectively, the “Information”), and which Employer
considers proprietary, desires to maintain confidential and is not in the public
domain.  During the Employment Period and at all times thereafter, Executive
shall not in any manner, either directly or indirectly, divulge, disclose or
communicate to any person or firm, except to or for Employer’s benefit as
directed by Employer or except as required by applicable law or court process
(but only after giving Employer written notice so that Employer may attempt to
obtain a protective order), any of the Information which he may have acquired in
the course of or as an incident to his employment by Employer, the parties
agreeing that such information affects the successful and effective conduct of
Employer’s business and its goodwill, and that any breach of the terms of this
Section 6 is a material breach of this Agreement.

 

B.            All equipment, documents, memoranda, reports, records, files,
materials, samples, books, correspondence, lists, other written and graphic
records, and the like (collectively, the “Materials”) affecting or relating to
the business of Employer or of its subsidiaries and/or affiliates, which
Executive shall prepare, use, construct, observe, possess or control shall be
and remain Employer’s sole property or in Employer’s exclusive custody, and must
not be removed from the premises of Employer except as directed by Employer’s
Board of Directors in writing.  Promptly upon termination of the Agreement or
Executive’s employment hereunder for any reason, or otherwise upon request of
the Chief Executive Officer of Employer, the Information, the Materials and all
copies thereof in the custody or control of Executive shall be delivered to
Employer.

 

7.             Restrictive Covenant.

 

A.            During the Employment Period and, if Executive is terminated for
Cause or if Executive terminates his employment pursuant to Sections 4(B),
4(E)(1) or 4(E)(4), for a period of two (2) years thereafter, Executive will
not, directly or indirectly:

 

i.              engage in any trade or business in any capacity in the liquor
industry, anywhere in the United States or such other country or countries in
which Employer actively engages in its trade or business as of the Date of
Termination (“Territory”);

 

ii.             become associated as a manager, supervisor, employee,
consultant, advisor, control shareholder (either individually or as part of an
affiliated group), or otherwise of any person, corporation or entity engaging in
any capacity in the liquor industry anywhere in the Territory;

 

iii.            call upon any client or clients of Employer or any of its
subsidiaries for the purpose of selling or soliciting for any person,
corporation or entity, other than any of Employer or its subsidiaries, sales of
any products, processes, or services in any capacity in the liquor industry
within the Territory;

 

7

--------------------------------------------------------------------------------


 

iv.            divert, solicit or take away any such client or clients of
Employer or any of its subsidiaries for the purpose of selling any products or
services in any capacity in the liquor industry; and service any contracts or
accounts relating to any products or services in any capacity in the liquor
industry for any person, corporation or entity other than Employer or any of its
subsidiaries; or

 

v.             induce, influence, combine or conspire with, or attempt to
induce, influence, combine or conspire with, any of the officers or employees of
Employer or any of its subsidiaries to terminate his or her employment with or
to compete against Employer or any of its subsidiaries in any capacity in the
liquor industry.

 

B.            During the Employment Period and, if Executive’s employment
hereunder is terminated pursuant to Sections 4(D), 4(E)(2) or 4(F), for a period
thereafter that is the lesser of (a) any additional periods with respect to
which Executive continues to receive Base Salary, Base Bonus and the benefits
described in Section 3(D) under this Agreement (e.g., Sections 4(G) and 5(B)),
or (b) two (2) years after the Employment Period, Executive will not, directly
or indirectly:

 

i.              engage in any trade or business directly competitive with that
of any of Employer or any of its subsidiaries, anywhere within the Territory;

 

ii.             become associated as a manager, supervisor, employee,
consultant, advisor, control shareholder (either individually or as part of an
affiliated group), or otherwise of any person, corporation or entity engaging in
any trade or business directly competitive with those of Employer or any of its
subsidiaries anywhere in the Territory;

 

iii.            call upon any client or clients of Employer or any of its
subsidiaries for the purpose of selling or soliciting for any person,
corporation or entity, other than any of Employer or its subsidiaries, sales of
any products, processes, or services directly competitive with any trade or
business of Employer or any of its subsidiaries within the Territory;

 

iv.            divert, solicit or take away any such client or clients of
Employer or any of its subsidiaries for the purpose of selling any products or
services directly competitive with any trade or business of Employer or any of
its subsidiaries; and service any contracts or accounts relating to any products
or services directly competitive with any trade or business of Employer or any
of its subsidiaries for any person, corporation or entity other than Employer or
any of its subsidiaries; or

 

v.             induce, influence, combine or conspire with, or attempt to
induce, influence, combine or conspire with, any of the officers or employees of
Employer or any of its subsidiaries to terminate his or her employment with or
to directly compete against any trade or business of Employer or any of its
subsidiaries.

 

C.            During the Employment Period and, if Executive’s employment
hereunder is terminated effective as of the end of the Employment Period
pursuant to Section 1, for a period of one (1) year thereafter, Executive will
not, directly or indirectly:

 

i.              engage in any trade or business directly competitive with the
production, importing or marketing of premium branded rum by Employer or any of
its subsidiaries, anywhere within the Territory;

 

8

--------------------------------------------------------------------------------


 

ii.             become associated as a manager, supervisor, employee,
consultant, advisor, control shareholder (either individually or as part of an
affiliated group), or otherwise of any person, corporation or entity engaging in
any trade or business directly competitive with the production, importing or
marketing of premium branded rum by Employer or any of its subsidiaries anywhere
in the Territory;

 

iii.            call upon any client or clients of Employer or any of its
subsidiaries for the purpose of selling or soliciting for any person,
corporation or entity, other than any of Employer or its subsidiaries, sales of
any products, processes, or services directly competitive with the production,
importing or marketing of premium branded rum by Employer or any of its
subsidiaries within the Territory;

 

iv.            divert, solicit or take away any such client or clients of
Employer or any of its subsidiaries for the purpose of selling any products or
services directly competitive with the production, importing or marketing of
premium branded rum by Employer or any of its subsidiaries; and service any
contracts or accounts relating to any products or services directly competitive
with the production, importing or marketing of premium branded rum by Employer
or any of its subsidiaries for any person, corporation or entity other than
Employer or any of its subsidiaries; or

 

v.             induce, influence, combine or conspire with, or attempt to
induce, influence, combine or conspire with, any of the officers or employees of
Employer or any of its subsidiaries to terminate his or her employment with or
to directly compete against the production, importing or marketing of premium
branded rum by Employer or any of its subsidiaries.

 

D.            Notwithstanding anything to the contrary in this Agreement,
Executive shall not be precluded from owning less than five percent (5%) of the
outstanding capital stock of any company whose stock is traded on an established
stock exchange or quoted on Nasdaq.  Should any of the time periods or the
geographic area set forth in this Section 7 be held to be unreasonable by any
court of competent subject matter jurisdiction, the parties hereto agree to
petition such court to reduce the time period or geographic area to the maximum
permitted by governing law.

 

8.             Assignments.  No party shall assign his or its rights or
obligations under this Agreement without the prior written consent of the other
party to this Agreement.

 

9.             Amendments.  The provisions of this Agreement may not be amended,
supplemented, waived or changed orally, but only by a writing signed by the
party as to whom enforcement of any such amendment, supplement, waiver or
modification is sought and making specific reference to this Agreement.

 

10.           Remedies.  If a party commits a material breach, or is about to
commit a material breach, of any of the provisions of this Agreement, the other
party shall have the right to have the provisions of this Agreement specifically
enforced by any court having equity jurisdiction without being required to post
bond or other security and without having to prove the inadequacy of the
available remedies at law, it being acknowledged and agreed that any such breach
or threatened breach will cause irreparable injury to the non-breaching party
and that the money damages will not provide an adequate remedy to the
non-breaching party.  In addition, the non-breaching party may take all such
other actions and remedies available to it under law

 

9

--------------------------------------------------------------------------------


 

or in equity and shall be entitled to such damages as it can show it has
sustained, by reason of such breach.

 

11.           Surrender of Books and Records.  Executive acknowledges that all
lists, books, records, literature, products and any other materials owned by
Employer or its subsidiaries or used by them in connection with the conduct of
their business, shall at all times remain the property of Employer and its
subsidiaries and that upon termination of employment hereunder, irrespective of
the time, manner or cause of said termination, Executive will surrender to
Employer and its subsidiaries all such lists, books, records, literature,
products and other materials.

 

12.           Severability.  If any provision of this Agreement or any other
agreement entered into pursuant to this Agreement is contrary to, prohibited by
or deemed invalid under applicable law or regulation, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder of this Agreement shall not be invalidated thereby
and shall be given full force and effect so far as possible.  If any provision
of this Agreement may be construed in two or more ways, one of which would
render the provision invalid or otherwise voidable or unenforceable and another
of which would render the provision valid and enforceable, such provision shall
have the meaning which renders it valid and enforceable.

 

13.           Notices.  All notices, requests, consents and other communications
required or permitted under this Agreement shall be in writing (including
electronic transmission) and shall be (as elected by the person giving such
notice) hand delivered by messenger or courier service, electronically
transmitted, or mailed (airmail if international) by registered or certified
mail (postage prepaid), return receipt requested, addressed to:

 

If to Employer:

 

With a copy to:

 

 

 

Todhunter International, Inc.

 

Gunster, Yoakley & Stewart, P.A.

222 Lakeview Avenue, Suite 1500

 

777 South Flagler Drive, Suite 500 East

West Palm Beach, Florida  33401

 

West Palm Beach, Florida 33401

(561) 655-8977

 

(561) 650-0553

Fax: (561) 655-9718

 

Fax: (561) 655-5677

Attn: Jay S. Maltby

 

Attn: Michael V. Mitrione, Esq.

 

If to Employee:

 

Ezra Shashoua

 

 

Telephone:

 

Fax:

 

 

or to such other address as any party may designate by notice complying with the
terms of this Section.  Each such notice shall be deemed delivered (a) on the
date delivered if by personal delivery; (b) on the date of transmission with
confirmed answer back if by electronic transmission; and (c) on the date upon
which the return receipt is signed or delivery is refused or the notice is
designated by the postal authorities as not deliverable, as the case may be, if
mailed.

 

10

--------------------------------------------------------------------------------


 

14.           Binding Effect.  All of the terms and provisions of this Agreement
shall be binding upon, inure to the benefit of, and be enforceable by the
parties and their respective administrators, executors, legal representatives,
heirs, successors and permitted assigns, whether so expressed or not.

 

15.           Waiver.  The failure or delay of any party at any time to require
performance by another party of any provision of this Agreement, even if known,
shall not affect the right of such party to require performance of that
provision or to exercise any right, power or remedy under this Agreement.  Any
waiver by any party of any breach of any provision of this Agreement should not
be construed as a waiver of any continuing or succeeding breach of such
provision, a waiver of the provision itself, or a waiver of any right, power or
remedy under this Agreement.  No notice to or demand on any party in any
circumstance shall, of itself, entitle such party to any other or further notice
or demand in similar or other circumstances.

 

16.           Governing Law.  This Agreement and all transactions contemplated
by this Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Florida.

 

17.           Jurisdiction and Venue.  The parties acknowledge that a
substantial portion of the negotiations, anticipated performance and execution
of this Agreement occurred or shall occur in Palm Beach County, Florida.  Any
civil action or legal proceeding arising out of or relating to this Agreement
shall be brought in the courts of record of the State of Florida in Palm Beach
County or the United States District Court, Southern District of Florida, West
Palm Beach Division.  Each party consents to the jurisdiction of such court in
any such civil action or legal proceeding and waives any objection to the laying
of venue of any such civil action or legal proceeding in such court.  Service of
any court paper may be effected on such party by mail, as provided in this
Agreement, or in such other manner as may be provided under applicable laws,
rules of procedure or local rules.

 

18.           Enforcement Costs.  If any civil action, arbitration or other
legal proceeding is brought for the enforcement of this Agreement, or because of
an alleged dispute, breach, default or misrepresentation in connection with any
provision of this Agreement, the successful or prevailing party or parties shall
be entitled to recover reasonable attorneys’ fees, sales and use taxes, court
costs and all expenses even if not taxable as court costs (including, without
limitation, all such fees, taxes, costs and expenses incident to arbitration,
appellate, bankruptcy and post-judgment proceedings), incurred in that civil
action, arbitration or legal proceeding, in addition to any other relief to
which such party or parties may be entitled.  Attorneys’ fees shall include,
without limitation, paralegal fees, investigative fees, administrative costs,
sales and use taxes and all other charges billed by the attorney to the
prevailing party.

 

19.           Entire Agreement.  This Agreement represents the entire
understanding and agreement between the parties with respect to the subject
matter of this Agreement, and supersedes all other negotiations, understandings
and representations (if any) made by and between such parties (including,
without limitation, any and all prior employment agreements and all amendments
thereto between Executive and Employer).

 

20.           No Mitigation Obligation.  Employer hereby acknowledges that it
will be difficult and may be impossible for Executive to find reasonably
comparable employment following the Date of Termination.  Accordingly, the
payment of the severance compensation by Employer to Executive in accordance
with the terms of this Agreement is hereby acknowledged by Employer to be
reasonable and Executive will not be required to mitigate the amount of any
payment

 

11

--------------------------------------------------------------------------------


 

provided for in this Agreement by seeking other employment or otherwise, nor
will any profits, income, earnings or other benefits from any source whatsoever
create any mitigation, offset, reduction or any other obligation on the part of
Executive hereunder, or otherwise.

 

21.           Survival.  The provisions of Sections 3B and 4 through 21 shall
survive any termination or expiration of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 

 

 

/s/

Ezra Shashoua

 

 

 

Ezra Shashoua, Executive

 

 

 

 

 

TODHUNTER INTERNATIONAL, INC.

 

 

 

 

 

By:/s/

Jay S. Maltby

 

 

 

Jay S. Maltby

 

 

Chief Executive Officer

 

12

--------------------------------------------------------------------------------